Citation Nr: 0506205	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  00-13 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 13, 1998, 
for the grant of service connection for bilateral hearing 
loss, to include the issue of whether there was clear and 
unmistakable error (CUE) in the September 1989 rating 
decision that previously denied this claim.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his son




ATTORNEY FOR THE BOARD

Michelle Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied an effective date earlier than 
April 13, 1998, for the grant of service connection for 
bilateral hearing loss.  Service connection was granted for 
this condition in a March 1999 rating decision, and in May 
1999 the veteran requested an earlier effective date.

As part of the veteran's claim that he is entitled to an 
earlier effective date, he has argued that the prior denial 
of the claim was erroneous.  A claim of clear and 
unmistakable error (CUE) is related to a claim for an earlier 
effective date, and both issues are, therefore, before the 
Board.  See Crippen v. Brown, 9 Vet. App. 413, 420 (1996) 
(appellant reasonably raised claim for CUE with the requisite 
specificity because he argued for an earlier effective date 
asserting that evidence compelling a grant of service 
connection was of record at the time of the prior final 
rating decisions), citing Dinsay v. Brown, 9 Vet. App. 79, 
87-88 (1996) (claim for an earlier effective date was claim 
of CUE in final RO decision disallowing claim); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) (to be awarded earlier 
effective date, veteran must show CUE in RO decision 
disallowing higher rating).  The August 2002 and August 2004 
supplemental statements of the case (SSOCs) denied an 
effective date earlier than April 13, 1998, for the grant of 
service connection for bilateral hearing loss, to include a 
finding that the September 1989 rating decision that 
initially denied the claim was not clearly and unmistakably 
erroneous.  Accordingly, the issue on appeal has been 
rephrased as shown above.

In September 2004, the veteran had a personal hearing at the 
Waco RO before the undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran's informal original claim for service 
connection was received in June 1989.

2.  A September 1989 rating decision denied service 
connection for hearing loss, and the veteran was notified of 
that decision and his appeal rights in September  1989.  No 
correspondence was received from him within the appeal 
period.

3.  The September 1989 rating decision failed to consider 
applicable law and evidence favorable to the veteran's claim.


CONCLUSION OF LAW

The September 1989 rating decision denying service connection 
for hearing loss was based on clear and unmistakable error, 
and service connection for hearing loss is granted as of June 
26, 1989.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§§ 3.105(a), 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  Rather, the Board will 
summarize the relevant evidence where appropriate. 

The veteran's informal original claim for service connection 
for hearing loss was received on June 26, 1989.  A September 
1989 rating decision denied service connection for this 
condition.  The veteran was notified of that decision and his 
appeal rights in September 1989.  No correspondence was 
received from him within the appeal period.

On April 13, 1998, the RO received the veteran's request to 
reopen his claim for service connection for hearing loss.  An 
August 1998 rating decision denied reopening of this claim   
After obtaining additional evidence, a March 1999 rating 
decision granted service connection for hearing loss, and a 
20 percent rating was assigned effective April 13, 1998.  

The veteran contends that he is entitled to an earlier 
effective date.  He argues that the denial of this claim in 
1989 was erroneous because VA failed in its duty to assist 
him in developing the claim, VA did not consider the 
provisions of 38 U.S.C.A. § 1154(b), and VA failed to 
consider a 1989 statement signed by Dr. King.  

The 1989 rating decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R. § 3.105.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth a three-pronged test to be used in determining 
whether clear and unmistakable error (CUE) is present in a 
prior final determination:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions in existence at 
that time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time of the 
prior determination; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  The Court has 
further stated that:

Clear and unmistakable error is a very 
specific and rare kind of "error."  It 
is the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error .... 
If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error ... 
that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999). 

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, 
the Court has rejected as being too broad general and 
unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

As for the first argument, VA's breach of the duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  The veteran's representative has cited to the case of 
Hayre, which had held that an unappealed rating decision can 
be "non-final" where the RO's failure in the duty to assist 
constituted a grave procedural error.  Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).  Hayre has, however, been 
overturned.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  Although Hayre was valid when this effective date 
claim was filed, current case law, namely Cook, now applies 
to the veteran's appeal.  See Brewer v. West, 11 Vet. App. 
228, 231-33 (1998); Tobler v. Derwinski, 2 Vet. App. 8, 14 
(1991).  Therefore, since there is no longer a basis in law 
for the arguments regarding failure of duty to assist in 
1989, the Board will address these contentions no further.

The second argument is that VA failed to consider and 
incorrectly applied applicable statutory provisions in effect 
at the time of the 1989 rating decision.  Under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  

The 1989 rating decision denied service connection for 
hearing loss based on lack of service medical records showing 
treatment, diagnosis, or complaints of hearing loss during 
service.  The National Personnel Records Center (NPRC) had 
indicated no records were found for the veteran.  Of record 
in 1989 were documents concerning the veteran's military 
service, which indicated he served in Luzon and Guadalcanal.  
It also noted his service with a field artillery battalion.  
Had the VA considered these facts when adjudicating the 
veteran's claim in 1989, in light of the fact that his 
service medical records were unavailable, his service with a 
combat artillery battalion was sufficient to establish that 
he was exposed to acoustic trauma during service.

The veteran's third argument is that further error was made 
when VA failed to consider evidence favorable to his claim.  
Along with his 1989 claim, the veteran submitted private 
medical evidence showing diagnosis of hearing loss and a 
"Statement of Attending Physician" signed by Austin King, 
M.D., indicating that the veteran had had "[d]ecreasing 
hearing since being in service (some type of [history] of ear 
infections in Pacific service)."  This evidence clearly 
showed a current diagnosis and a nexus statement.

The 1989 decision failed to consider law and regulation 
which, if applied properly to the facts of this case, clearly 
and unmistakably demonstrated that service connection was 
warranted for the veteran's hearing loss disorder.  The law 
in 1989 concerning the principles of entitlement to service 
connection was the same as it is now.  Essentially, service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  A clear and unmistakable error is 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citation omitted).  If VA had considered the provisions of 
section 1154(b), incurrence of acoustic trauma during the 
veteran's combat service would have been conceded (especially 
in light of the lack of service medical records), and if VA 
had further considered the private medical evidence, a then-
current hearing loss disability and a relationship between 
that disability and service would have been acknowledged.  In 
this case, had the RO applied the proper law and regulations 
and considered all evidence in evaluating the veteran's claim 
in 1989, there is no question that the evidence was 
sufficient to support a grant of service connection.  All the 
elements needed to grant service connection were present in 
1989, and the denial of the claim was clearly erroneous.  

Accordingly, since it has been shown that "reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made," Russell, 3 Vet. App. 
at 313, the Board finds that the September 1989 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for the veteran's hearing loss.  Service 
connection is granted for this condition as of June 26, 1989. 


ORDER

As the September 1989 rating decision was clearly and 
unmistakably erroneous, service connection is hereby granted 
for the veteran's bilateral hearing loss as of June 26, 1989, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



	                        
____________________________________________
	MILO HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


